Dewey, J.
Replevin before a justice of the peace appealed to the Circuit Court. The defendant filed no plea or defense in either Court. Verdict and judgment for the plaintiff. Oh the trial, the defendant offered to prove property in a stranger, and property in himself. The evidence being objected to 'was excluded by the Court.
By a statute, passed in 1835, it is enacted, “that in all actions of replevin befpre justices of the peace, evidence may be given by the defendant of property in himself, or a stranger, without specially pleading the same,” Laws of 1835, p. 51. This law, it is true, is not reprinted among the revised statutes of 1838, but we know of no act repealing it. Being in force, it rendered the rejected evidence legal. The Circuit Court committed an error inexcluding the testimony.
*Per Curiam.—The :udoment is reversed with-costs. Cause remanded, &c.